FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        May 6, 2022

                                    No. 04-22-00131-CV

               IN THE INTEREST OF M.A.D.V. AND T.J.T., CHILDREN

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA00560
                      Honorable Linda A. Rodriguez, Judge Presiding


                                      ORDER

       After consideration, we GRANT Appellant’s Motion for Extension of Time, and
ORDER appellant to file his brief on or before May 5, 2022. Further extensions of time will
be disfavored.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court